                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               NO. 5:19-cr-00357-D-3


UNITED STATES OF AMERICA

        vs.                                           ORDER TO SEAL
                                                   [DOCKET ENTRY NUMBER 148]
TYLER RAY WARING
               Defendant




         Upon Motion of the defendant, it is hereby ORDERED that Docket Entry Number 148

  be sealed until such time as the Court determines that the aforementioned filing should be

  unsealed.

         SO ORDERED, this       '2    day of October 2020.




                                                     JAMES C. DEVER III
                                           UNITED STATES DISTRICT COURT JUDGE




   Case 5:19-cr-00357-D Document 150 Filed 10/06/20 Page 1 of 1
